Per Curiam.

A new trial is not to be granted, merely on the discovery of new evidence, which would impeach the character of a witness at the trial. There would be no end of new trials on that ground. (2 Salk. 653. 12. Mod. 584. Sayer, 27. 3 Johns. Rep. 255.) The newly discovered evidence is to impeach the character of the daughter, who was. a witness at the trial. There is another objection to the affidavit in this case. It states merely, that the persons mentioned had told the party what they coiild say. There can be no reliance on such *426declarations; nor could the persons, at the trial, be obliged to answer whether they ever had such criminal connection with the daughter. The motion must be denied.
Rule refused.